Citation Nr: 1228602	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for bipolar disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable initial evaluation for residuals of a lacerated spleen.

4.  Entitlement to service connection for residuals of a hepatic contusion.

5.  Entitlement to service connection for human papilloma virus disability.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California.  The Veteran's claims folder has been transferred to the Cleveland, Ohio RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal received in February 2009, the Veteran requested a hearing at the local RO before a Veterans Law Judge (then "Member") of the Board of Veterans' Appeals.  In a written communication signed by the Veteran's representative, dated in August 2012, it was requested that the Veteran be scheduled for a Travel Board hearing.  The Veteran has not been afforded a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the local RO before a Veterans Law Judge of the Board of Veterans' Appeal, unless otherwise indicated by the Veteran or his representative.  A copy of the VA notice to the Veteran of the scheduled hearing should be included in the claims folder.  If the Veteran cancels or fails to appear for the scheduled hearing, such should be documented in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


